Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 1 of 25 PageID #: 156




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------x
     Mtivity, Inc.
                                                         MEMORANDUM AND ORDER
                           Plaintiff,
                                                         Case No. 1:19-cv-5094-FB-RML
            -against-

     Office Depot, Inc. & John Does 1-35


                            Defendants.
     ------------------------------------------------x

     Appearances:
     For the Plaintiff:                                  For the Defendant:
     DANIEL BERKO                                        CHARLES CHEVALIER
     Law Offices of Daniel Berko                         Gibbons P.C.
     819 Eddy St.                                        1 Gateway Center
     San Francisco, CA 94109                             Newark, NJ 07102



 BLOCK, Senior District Judge:

           Plaintiff Mtivity, Inc. alleges that Defendant Office Depot, Inc. breached an

 agreement to purchase and use its marketing software for a five-year term

 (“Agreement”).1 Mtivity further alleges that Office Depot violated the Defend

 Trade Secrets Act of 2016 (“DTSA”) by misappropriating and improperly




 1
  The “John Doe” defendants are Office Depot employees alleged to have “aided
 and abetted. . . in committing the acts and wrongs” alleged in the complaint. ECF
 No. 13 at 2.

                                                    1
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 2 of 25 PageID #: 157




 disclosing the details of its proprietary software to its new service provider,

 eLynxx Solutions (“eLynxx”). Mtivity seeks damages for breach of the

 Agreement, recovery in quantum meruit for services rendered under the

 Agreement, and damages for the unlawful disclosure of its trade secrets.2

       Office Depot moves to dismiss Mtivity’s complaint for failure to state a

 claim under Federal Rule of Civil Procedure 12(b)(6). It argues that (1) Mtivity’s

 breach of contract claim is barred by the New York Statute of Frauds; (2) quantum

 meruit recovery is unwarranted because Office Depot paid the reasonable value of

 Mtivity’s services; and (3) Mtivity’s DTSA claim rests on conclusory allegations.

 For the reasons stated below, Office Depot’s motion is granted in part.

                                 I. Factual Background
       The following facts are taken from the amended complaint and the

 documents to which it refers. See Brass v. Am. Film Technologies, Inc., 987 F.2d

 142, 150 (2d Cir. 1993). For purposes of this motion, the Court accepts Mtivity’s

 well-pleaded facts as true and draws all permissible inferences in its favor. See

 Gamm v. Sanderson Farms, Inc., 944 F.3d 455, 458 (2d Cir. 2019). Nothing in this

 section represents the Court’s resolution of a disputed issue of fact.




 2
  Mtivity has abandoned its claims for negligent misrepresentation and conversion,
 and Office Depot has consented in writing to their dismissal. ECF No. 18 at 7; ECF
 No. 20.

                                            2
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 3 of 25 PageID #: 158




        Mtivity is a global marketing technology firm. In April of 2016, Mtivity

 entered into a five-year agreement with Office Depot, which gave Office Depot

 and its employees a license to use Mtivity’s proprietary software and access to

 support and hosting services.3 In exchange, Office Depot paid an annual

 subscription fee, and both parties agreed not to disclose confidential information

 learned as a result of their business relationship.

        The Agreement provides for a five-year term of service but allows the

 parties to terminate their arrangement early “by [mutual] written agreement.” ECF

 No. 17, Ex. 2 at 11. It further provides that either party may terminate the

 Agreement if the other party fails to cure a breach, and that either party may

 terminate “for convenience” once the five-year term is complete if it gives

 “6 months written notice to the other party.” Id. The confidentiality provisions

 remain in force even after the term of service and survive termination pursuant to

 the Agreement’s termination clause. Id.

        The Agreement states that it will be construed according to New York law.

 Id. at 15.




 3
  The software “streamlines complex marketing processes.” ECF No. 13 at 2.
 Mtivity developed the software over the course of 18 years and spent $18 million
 doing so. Id.

                                            3
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 4 of 25 PageID #: 159




       The parties never signed the Agreement. However, an unnamed Office

 Depot employee “represented to Mtivity that Office Depot would waive the right

 or need for Office Depot to sign the. . .Agreement [and stated] that Office Depot

 would adhere to the. . .Agreement the same as if it had signed the. . . Agreement.”

 ECF No. 13 at 3. Relying on these representations—and in particular on Office

 Depot’s alleged promise to use its software for five years—Mtivity agreed to lower

 the subscription price. Mtivity cut the price of its services by “at least $201,600”

 because it believed Office Depot would use its software for at least five years.

 Mtivity also spent a little over $100,000 to create and maintain the infrastructure

 needed to meet Office Depot’s needs.

       Office Depot paid the subscription price for all years in which it received

 services. It stopped paying for services when it switched to a new provider

 (eLynxx) after 2.5 years.

                                  II. Legal Standard

       “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim is facially plausible when “the plaintiff pleads factual




                                           4
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 5 of 25 PageID #: 160




 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

                              III. Breach of Contract
 A.    The Agreement is Unenforceable under the Statute of Frauds

       Office Depot argues that the Agreement is void under the New York Statute

 of Frauds, which states:

       Every Agreement, promise or undertaking is void, unless it or some note or
       memorandum thereof be in writing, and subscribed [i.e. signed] by the party
       to be charged therewith. . . if such agreement. . . by its terms is not to be
       performed within one year from the making thereof. N.Y. Gen. Oblig. Law §
       5-701.4




 4
  The Court assumes that the parties have properly classed their Agreement as a
 services contract governed by Gen. Oblig. Law § 5-701 et seq. rather than an
 agreement for “general intangibles” governed by New York Uniform Commercial
 Code § 1-201 et seq. (2015). See ECF No. 17, Ex. 2 at 4 (“This Agreement sets
 forth the terms under which Office Depot may acquire and Mtivity will provide
 Software, Hosting Services, Support and Maintenance, Training and Professional
 Services”); see also ECF No. 13 at 2 (listing, in Mtivity’s complaint, the “uses that
 Office Depot has for Mtivity’s services” and emphasizing that Mtivity’s software
 “is accessed rather than bought”); ECF No. 17, Ex. 1 at 9 (stating, in Office
 Depot’s brief, “that the parties drafted a service agreement”). Because the parties
 appear to agree that the Agreement is properly analyzed under the General
 Obligations Law, and the caselaw distinguishing software service contracts from
 contracts for “digital intangibles” is far from clear, the Court will not disturb the
 parties’ consensus. See Arbitron, Inc. v. Tralyn Broadcasting, Inc., 400 F.3d 130,
 138 n.2 (2d Cir. 2005) (noting that “it is not clear that licensing agreements—be
 they for the right to use software, or data. . . are contracts for the sale of goods”)
 but see Grappo v. Alitalia Linee Aeree Italiane, S.p.A., 56 F.3d 427, 431 (2d Cir.
 1995) (defining “general intangibles” to include various intellectual property
 rights).

                                           5
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 6 of 25 PageID #: 161




 Specifically, Office Depot contends that the Agreement is void under the plain

 language of the statute because it contemplates a five-year term and is unsigned.

 Mtivity responds that the Statute of Frauds does not apply because the parties can

 theoretically “fully perform” the Agreement in less than a year if they invoke the

 mutual termination clause, and the Statute of Frauds invalidates “only those

 contracts which, by their terms, have absolutely no possibility in fact and law of

 full performance within one year.” Guilbert v. Gardner, 480 F.3d 140, 151 (2d Cir.

 2007); see also BPP Wealth, Inc. v. Weiser Capital Mgmt., LLC, 623 F. App’x 7,

 12-3 (2d Cir. 2015) (noting that “[m]ost agreements terminable at will are not

 subject to the Statute of Frauds because performance could be completed in less

 than one year if either party were to exercise its termination option”).

    1. The Mutual Termination Clause is not a Nullity

       As a preliminary matter, the Court rejects Office Depot’s argument that

 “logic” renders the mutual termination clause a legal nullity because, “[as] a

 practical matter, any contract can be cancelled at any time by mutual assent of the

 parties.” ECF No. 17, Ex. 1 at 13. While this statement is usually true, it ceases to

 be true “under New York law,” where, as here, “the parties agree that a written

 contract can be terminated on written notice.” Bulldog New York, LLC v. Pepsico,

 Inc. et al., 8 F. Supp. 3d 152, 167 (D. Conn. 2014) (citing Israel v. Chabra, 12

 N.Y.3d 158, 878 N.Y.S.2d 646, 906 N.E.2d 374, 379 (2009)). In such a situation,



                                           6
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 7 of 25 PageID #: 162




 the parties’ consent is only effective if they execute another “writing signed by the

 party against whom the termination. . . is sought to be enforced,” a requirement

 that may not be satisfied “at any time” by an act of will. Id.

       Moreover, the legal effects of a common law “recission by abandonment”

 and termination pursuant to a termination clause are subtly different. Under New

 York law, “assent to abandonment dissolves the contract so that a [a party] can

 neither sue for a breach nor compel specific performance,” whereas termination

 pursuant to a termination clause is usually treated as alternate performance. EMF

 Gen. Contracting Corp. v. Brisbee, 6 A.D.3d 45, 774 N.Y.S. 39, 43 (1st Dept.

 2004) (emphasis added); see also Blake v. Voight, 134 N.Y. 69, 72, 31 N.E. 256

 (1892) (holding that invoking termination clause “advanced the period of

 fulfillment”). This distinction is significant because certain clauses of the

 Agreement are intended to endure even after performance is complete. See ECF

 No. 17, Ex. 2 at 11 (listing sections of the Agreement that survive termination).

 These clauses would be rendered null and void if the parties “dissolve” the contract

 by common law abandonment but, per the Agreement’s terms, would not be

 affected by termination pursuant to the mutual termination clause. Brisbee, 774

 N.Y.S., at 43. The Court therefore rejects Office Depot’s argument that the mutual

 termination clause is a legal nullity with no relevance to the Agreement’s

 construction. Instead, it reaches a novel and important question of state law: Does



                                            7
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 8 of 25 PageID #: 163




 the inclusion of a “mutual termination clause” in a contract transform that contract

 into one that can be performed in a year or less?

    2. The Mutual Termination Clause does not Remove the Agreement from
       the Statute of Frauds

       When determining the “length” of a contract for Statute of Frauds purposes,

 New York courts distinguish between termination clauses triggered by events

 outside the parties’ control, and those triggered by events within their control. The

 first type of termination clause usually will not exempt an agreement from the

 Statute of Frauds, while the latter will. Compare Radio Corp. of Am. v. Cable

 Radio Tube Corp., 66 F.2d 778, 785 (2d Cir. 1933) (concluding that options to

 terminate in case of “breach, bankruptcy, insolvency or the appointment of a

 receiver” do not exempt a contract from the Statute of Frauds because they are

 “contingencies over which [the parties] had no control”) and Dundee Wine and

 Spirits, Ltd. v. Glenmore Distilleries Co., 238 F.Supp. 283, 288 (E.D.N.Y. 1965)

 (holding that termination based on “outside circumstances and the will of a third

 party” did not exempt a contract from the Statute of Frauds) with North Shore

 Bottling Co. v. C. Schmidt & Sons Inc., 22 N.Y. 2d 171, 177, 239 N.E. 2d 189

 (1968) (concluding that an agreement was not subject to Statute of Frauds where

 “an action. . . unquestionably within the defendant’s power to take” would

 terminate it before a year had elapsed) and Voight, 134 N.Y., at 72 (holding that

 the statute of frauds did not apply to a contract that either party could terminate


                                            8
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 9 of 25 PageID #: 164




 after seven months because invoking the termination provision “did not defeat the

 contract, but simply advanced the period of fulfillment”); see also Jillcy Film

 Enterprises, Inc. v. Home Box Office, Inc., 593 F. Supp. 515, 518-21 (S.D.N.Y.

 1984) (collecting cases on both sides of the divide).

       A contract terminable by mutual written agreement does not, however, fit

 neatly in either category. On the one hand, the parties unquestionably have the

 power to invoke the provision, so termination pursuant to the provision is not a

 contingency over which they collectively “have no control.” Cf. Cable Radio Tube

 Corp., 66 F.2d, at 785. However, in the event that one of the parties does not wish

 to invoke the provision, the “will” of that party becomes a “circumstance over

 which [the other party] has no control,” so the power to invoke the provision is not

 “unquestionably within the [invoking party’s] power.” Id.; C. Schmidt & Sons Inc.,

 22 N.Y. 2d at 177. Considering this tension, it is hardly surprising that the few

 courts to consider the impact of mutual termination provisions on the Statute of

 Frauds have come to opposite conclusions. Compare Scheuer v. Monash, 40 Misc.

 668, 670, 83 N.Y.S. 253 (Sup. Ct. App. Term 1903) (holding that “when the

 parties mutually terminate a contract of employment before the expiration of its

 term, the said contract becomes fully executed, notwithstanding it has. . . a longer

 period to run”) with Revson v. Claire’s Stores, Inc., 120 F. Supp. 2d 322, 324

 (S.D.N.Y. 2000) (“Termination by. . . mutual consent is not performance”).



                                           9
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 10 of 25 PageID #: 165




       This tension is for state—not federal—courts to resolve. However, the Court

 believes the circumstances of this case warrant application of the Statute of Frauds.

 As a practical matter, mutual termination clauses give disproportionate power to a

 party who opposes termination, who may decide whether an Agreement lasts less

 than one year (such that it would fall within the Statute of Frauds) or longer (such

 that it would be exempt from the statute). If the Court were to hold that such

 clauses exempt agreements from the Statute of Frauds, it would necessarily accept

 Mtivity’s position that a party can be forced to perform a contract for five years

 merely because the other party’s consent would have enabled it to perform in less

 than year. This is an absurd result, which is in tension with New York state

 decisions deeming the Statute of Frauds applicable to contracts where

 “performance within one year depends on an act solely within the control of the

 party seeking to enforce [an]. . . agreement.” Zaitsev v. Salomon Bros., Inc., 60

 F.3d 1001, 1003 (2d Cir. 1995) (citing Sawyer v. Sicklinger, 47 A.D. 2d 291, 294,

 366 N.Y.S.2d 435, 438 (1st Dept. 1975)).

       The Agreement is therefore not exempt from the Statute of Frauds.

 B.    The Doctrine of Equitable Estoppel does not Remove the Agreement
       from the Statute of Frauds

       Mtivity next argues that “Office Depot is estopped from asserting any

 defense to the contract based on [the Statute of Frauds] because Office Depot’s

 officers and agents, including its Senior Director, told Mtivity that Office Depot


                                          10
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 11 of 25 PageID #: 166




 would treat the [Agreement] as signed, and that a signature was unnecessary to

 bind Office Depot.” ECF No. 13 at 5. Although Mtivity’s brief is not entirely clear

 on the point, the Court construes this statement as an attempt to invoke the

 Doctrine of Equitable Estoppel.

       ”To establish a claim for equitable estoppel under New York law, a party

 must show (1) an act constituting a concealment of facts or false representation; (2)

 an intention or expectation that such acts will be relied upon; (3) actual or

 constructive knowledge of the true facts by the wrongdoers; and (4) reliance upon

 the misrepresentations which causes the innocent party to change its position to its

 substantial detriment.” Nasso v. Bio Reference Labs, Inc., 892 F. Supp. 2d 439,

 449 (E.D.N.Y. 2012) (citing Gen. Elec. Capital Corp. v. Eva Armadora S.A., 37

 F.3d 41, 45 (2d Cir. 1994)). Because “equitable estoppel is an extraordinary

 remedy . . . . [and] the statute of frauds is not easily avoided,” the burden of proof

 “weighs heavily” on a party seeking to prevent assertion of a Statute of Frauds

 defense. Id. (internal citations and quotations omitted). Moreover, New York

 courts will not allow a party to invoke estoppel unless that party has suffered

 “unconscionable injury and loss.” Am. Bartenders Sch., Inc. v. 105 Madison Co.,

 59 N.Y.2d 716, 718, 463 N.Y.S. 2d 424, 450 N.E.2d 230 (1983); see also Croce v.

 Hirsch, 88 Civ. 8514 (KMW), 1991 WL 95397 (S.D.N.Y. May 28, 1991)

 (applying “unconscionable injury” standard).



                                           11
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 12 of 25 PageID #: 167




        The Court finds Mtivity has adequately pled the first three elements of

 equitable estoppel. Although the Court is troubled by Mtivity’s failure to directly

 allege that Office Depot’s Senior Director had knowledge of his company’s

 supposed intent to disregard the Agreement,5 the Court will not foreclose the

 possibility that Mtivity can prove constructive knowledge at a later stage of

 litigation. See Special Event Entertainment v. Rockefeller Ctr., Inc., 458 F. Supp.

 72, 77 (S.D.N.Y. 1978) (giving liberal construction to equitable estoppel argument

 at the motion to dismiss stage). There is no dispute that the Director’s statement

 ultimately proved to be false, and the Court accepts Mtivity’s allegations regarding

 its reliance.

        Nonetheless, not even the most liberal construction can transform the harm

 Mtivity allegedly suffered into the sort of “unconscionable injury and loss” that

 would support application of equitable estoppel. In the complaint, Mtivity alleges

 that it suffered “$625,000 or more in damages being lost profits from Office

 Depot’s breach of the [Agreement].” ECF No. 13 at 5. Because these damages are



 5
  Until recently, the Complaint described the Senior Director’s statement as a
 “Negligent Misrepresentation,” and it never included a claim against the Director
 for intentional fraud. ECF No. 13 at 6. Thus, while the Complaint clearly alleges
 that the Senior Director “should have known” the true facts, it has never stated that
 he actually had such knowledge. See generally Hydro Investors, Inc. v. Trafalgar
 Power, Inc., 227 F.3d 8, 20-21 (2d Cir. 2000) (defining “Negligent
 Misrepresentation” as a “representation that [the defendant] should have known
 was incorrect”).

                                          12
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 13 of 25 PageID #: 168




 “lost profits” that Mtivity intended to reap from the Agreement, they are

 expectation damages, and expectation damages are not available as equitable

 relief.6 See Merex A.G. v. Fairchild Weston Systems, Inc., 29 F.3d 821, 825-26 (2d

 Cir. 1994). Rather, “to invoke the power that equity possesses to trump the Statute

 of Frauds, [a] plaintiff must demonstrate unconscionable injury, i.e. injury beyond

 that which flows naturally (expectation damages) from the non-performance of the

 unenforceable agreement.” Id.; see also Wolet Capital Corp. v. Walmart, Inc., 18-

 CV-12380 (LJL), 2021 WL 242297, at * 13 (S.D.N.Y. Jan. 25, 2021) (collecting

 cases in support of the proposition that “courts have consistently rejected

 promissory estoppel claims when the alleged injury consists of lost profits, lost

 fees, foregone business opportunities or damage to business reputation”). Mtivity

 alleges no such extraordinary injury here, so equitable estoppel is unavailable.

 C.    The Doctrine of Partial Performance does not Remove the Agreement
       from the Statute of Frauds

       Finally, the Court rejects Mtivity’s attempt to invoke the Doctrine of Partial

 Performance. Like the “closely related” Doctrine of Equitable Estoppel, the



 6
  “Lost profits” can also be consequential damages if they would have been realized
 in a “collateral” venture. For example, Mtivity’s damages would be consequential
 if Office Depot’s nonperformance caused it to be unable to pursue some other
 course of business. See LG Capital Funding, LLC v. Accelera Innovations, Inc.,
 17-CV-1460-DLI-ST, 2018 WL 5456670, at *10 (E.D.N.Y. Aug. 13, 2018).
 However, because the “lost profits” in this case were to be derived directly from
 the Agreement, they are expectation damages.

                                          13
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 14 of 25 PageID #: 169




 Doctrine of Partial Performance permits a party to remove an agreement from the

 scope of the Statute of Frauds. Margate Indus., Inc. v. Samincorp, Inc., 582 F.

 Supp. 611, 619 n.8 (S.D.N.Y. 1984). To invoke the Doctrine of Partial

 Performance, a plaintiff must show: (1) that the defendant made a fraudulent

 promise or misrepresentation; (2) upon which the plaintiff justifiably relied; (3) by

 engaging in an act “unequivocally referrable” to the fraudulent promise; (4)

 resulting in “substantial injury.” Id. at 618 (internal quotations and citations

 omitted). Mtivity’s attempt to invoke the Doctrine fails for two reasons.

 1.    The Doctrine is Unavailable Under New York Law

       New York courts are split on the question of whether the Doctrine of Partial

 Performance can remove an Agreement from the specific Statute of Frauds

 invoked in this case, which is codified at N.Y. Gen. Oblig. Law § 5-701. See MSL

 Productions, Inc. v. IMR Group, LLC, 41 Misc. 3d 649, 651-54, 971 N.Y.S.2d 192

 (Sup. Ct. 2013) (describing split among the appellate divisions). The Third and

 Fourth Departments’ Appellate Divisions have stated that partial performance

 operates to remove a contract from the scope of the Statute of Frauds codified at

 N.Y. Gen. Oblig. Law § 5-703 (which governs real estate transactions) but does

 not extend to agreements under N.Y. Gen. Oblig. Law § 5-701. See, e.g., Am.

 Tower Asset Sub, LLC v. Buffalo-Lake Erie Wireless Sys, Co., 104 A.D.3d 1212,

 961 N.Y.S. 2d 667 (4th Dept. 2013); Valentino v. Davis, 270 A.D.2d 635, 637, 703



                                           14
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 15 of 25 PageID #: 170




 N.Y.S. 2d 609 (3d Dept. 2000). By contrast, the Second Department has applied

 the Doctrine to agreements under N.Y. Gen. Oblig. Law § 5-701. See EDP Hosp.

 Computer Sys., Inc. v. Bronx-Lebanon Hosp. Ctr, 13 A.D.3d 476, 477-78, 789

 N.Y.S. 2d 50 (2d Dept. 2004). Finally, the First Department has split internally on

 the question. Compare Stephen Pevner, Inc. v. Ensler, 309 A.D.2d 722, 766,

 N.Y.S. 2d 183 (1st Dept. 2003) (partial performance exception “has not been

 extended” to N.Y. Gen. Oblig. Law § 5-701) with Carey & Assocs. v. Ernst, 27

 A.D.3d 261, 810 N.Y.S. 2d 475 (1st Dept. 2006) (reaching merits of part

 performance argument) and Travis v. Fallani and Cohn, 292 A.D.2d 242, 739

 N.Y.S.2d 675 (1st Dept. 2002) (exempting agreement from N.Y. Gen. Oblig. Law

 § 5-701’s statute of frauds based on claim of partial performance).

       The Court of Appeals has yet to resolve this split in authority. Although this

 Court lacks the power to refer contested questions of state law to the Court of

 Appeals, it may “predict how the forum state’s highest court would decide” an

 ambiguous question of state law and rule accordingly. McCarthy v. Olin Corp.,

 119 F.3d 148, 154 (2d Cir. 1997). Thus, having considered the parties’ arguments,

 the Court “predicts” that the Court of Appeals would hold that the Doctrine of

 Partial Performance is not an exception to the statute of frauds codified at N.Y.

 Gen. Oblig. Law § 5-701. This prediction rests on dicta contained in the Court of

 Appeals decision: Messner Vetere Berger McNamee Schmetterer Euro RSCG, Inc.



                                          15
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 16 of 25 PageID #: 171




 v. Aegis Group, PLC, 93 N.Y.2d 229, 235, 711 N.E.2d 953 (1999). In Aegis

 Group, the Court of Appeals corrected the Second Circuit’s statement that “[the

 Court of Appeals] has recognized a parallel judicially-created part performance

 exception to [N.Y. Gen. Oblig. Law] § 5-701” and clarified that “[it had] not in

 fact adopted that proposition.” Id. at 235 n.1. This statement is a clear signal that

 the Court of Appeals does not favor expanding the Doctrine of Partial Performance

 to cover agreements under N.Y. Gen. Oblig. Law § 5-701, which Mtivity fails to

 meaningfully rebut.

       The Court therefore holds that the Doctrine of Partial Performance does not

 exempt the Agreement from N.Y. Gen. Oblig. Law § 5-701’s statute of frauds.

 2.    Even if the Doctrine is Available, Mtivity fails to plead partial
       performance

       Alternatively, the Court does not believe that Mtivity has adequately pled

 the elements of partial performance. Like the Doctrine of Equitable Estoppel, the

 Doctrine of Partial Performance is an equitable doctrine designed to prevent fraud.

 See Woolley v. Stewart, 222 N.Y. 347, 351, 118 N.E. 847 (1918). Because of this

 similarity, the Second Circuit has equated “substantial injury” under the Doctrine

 of Partial Performance with “unconscionable injury” under the Doctrine of

 Equitable Estoppel on at least one occasion. See Philo Smith & Co, Inc. v. USLIFE

 Corp., 554 F.2d 34, 36 (2d Cir. 1977) (noting that “[the] relatively limited scope of

 the doctrine [of partial performance] is nowhere more evident than in its


                                           16
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 17 of 25 PageID #: 172




 requirement of substantial injury,” and holding that the plaintiff’s alleged

 “substantial injury” did not “generate a sufficient level of unconscionability to. . .

 warrant application of the doctrine [of partial performance]”). Accordingly, the

 Court finds that Mtivity fails to plead “substantial injury” for essentially the same

 reasons it fails to plead “unconscionable injury.”

       Finally, even if none of the preceding reasons for dismissal applied, the

 complaint could not proceed in its current form because Mtivity improperly seeks

 “legal” relief (damages) on an equitable theory of relief. See ECF No. 18 at 15

 (acknowledging inappropriate demand for damages based on the Doctrine of

 Partial Performance). The Court agrees with Mtivity that this improper demand is

 not a ground for dismissal with prejudice. See Burkina Wear, Inc. v. Campagnolo

 S.R.L., 07 CIV 3610, 2008 WL 1007634, at *3 (S.D.N.Y. Apr. 9, 2008) (citing City

 of Los Angeles v. Lyons, 461 U.S. 95, 131 (1983) (Marshall, J. dissenting) (holding

 that “the question whether a plaintiff has stated a claim turns not on whether he has

 asked for the proper remedy but whether he is entitled to any remedy”). However,

 Mtivity’s failure to seek proper relief would require it to amend its complaint even

 if the Second Circuit reverses this Court’s dismissal.7



 7
  The Court acknowledges Office Depot’s Reply argument that specific
 performance is unavailable in this case. See ECF No. 19 at 9. Because Mtivity’s
 breach of contract claim is subject to dismissal for several other reasons, the Court
 does not address this argument.

                                           17
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 18 of 25 PageID #: 173




                                 IV. Quantum Meruit

       Mtivity also seeks damages on a quasi-contract theory of quantum meruit or

 unjust enrichment. “[To] recover in quantum meruit, New York law requires a

 claimant to establish (1) the performance of services in good faith, (2) the

 acceptance of services by the person to whom they are rendered, (3) an expectation

 of compensation therefor, and (4) the reasonable value of the services.” Revson v.

 Cinque & Cinque, P.C., 221 F.3d 59, 69 (2d Cir. 2000) (citing Longo v. Shore &

 Reich, Ltd., 25 F.3d 94, 98 (2d Cir. 1994)).

       The parties do not dispute the presence of the first three elements. However,

 Office Depot argues that the quantum meruit count must be dismissed because it

 has paid for all services rendered, and Mtivity fails to allege the “reasonable value”

 of its services. Neither of these arguments warrants dismissal. As to the first,

 Office Depot’s payment of the price stated in the Agreement does not conclusively

 establish that it paid “reasonable value,” because “under New York law, a contract

 that is unenforceable under the Statute of Frauds is inadmissible as evidence of the

 reasonable value of services.” Id. Thus, the question of “reasonable value” remains

 for the Court to decide.

       The second argument fails because Mtivity has alleged the “reasonable

 value” of its services. Although Office Depot is correct that Mtivity’s complaint

 does not list a single number labelled “reasonable value of services,” the complaint



                                           18
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 19 of 25 PageID #: 174




 states that the difference between the amount it received for its services and the

 amount it would have charged was “at least $201,600.” ECF No. 13 at 6. Thus,

 drawing all inferences in Mtivity’s favor, the Court finds that the “reasonable

 value” of Mtivity’s services is alleged to be the price Office Depot has already paid

 plus “at least $201,600.” Of course, these allegations are not proof of the value of

 Mtivity’s services—and Mtivity will be required to identify and argue the relevant

 legal standards in order to recover—but its allegations are sufficient to allow the

 case to proceed to summary judgment on the issue of whether Office Depot has

 paid the “reasonable value” of Mtivity’s services.

                                 V. DTSA Violation

       Mtivity alleges that Office Depot violated the DTSA by disclosing the

 details of its proprietary software to non-party eLynxx Solutions.

       The DTSA creates a cause of action for misappropriation of a “trade secret.”

 Kairam v. West Side GI, LLC, 793 F. App’x 23, 27 (2d Cir. 2019) (citing 18 U.S.C.

 § 1836(b)). “The statute defines a ‘trade secret’ to include all forms and types of

 financial, business, scientific, technical, economic or engineering information,

 including. . . methods, techniques, processes, procedures and programs.” Id.

 However, information is not a “trade secret” under the DTSA unless

       the owner [of the information] has taken reasonable measures to keep [the]
       information secret; and. . . the information derives independent economic
       value, actual or potential, from not being generally known to, and not being
       readily ascertained by proper means by, another person who can obtain


                                          19
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 20 of 25 PageID #: 175




       economic value from the disclosure or use of the information. Id. at 28
       (citing 18 U.S.C. § 1839(3)).

  “Misappropriation” means “acquisition of a trade secret by a person who know or

 has reason to know that the trade secret was acquired by improper means” or

 “disclosure or use of a trade secret of another without express or implied consent

 by a person who. . . used improper means to acquire knowledge of the trade

 secret.” 18 U.S.C. § 1839(5). Finally, the term “improper means” encompasses

 acquisition by “theft, bribery, misrepresentation, breach or inducement of breach of

 a duty to maintain secrecy or espionage.” 18 U.S.C. § 1839(6).

       Office Depot argues that Mtivity’s software is not a trade secret, that its

 DTSA claim has not been pled with the required level of specificity, and that

 Mtivity fails to allege a proper type of damages. With regard to the second point, it

 points out that “Mtivity fails to provide any details regarding what about Mtivity’s

 software is ‘innovative and contains unique proprietary features’ or how ‘Mtivity

 closely guards and protects its proprietary software and web platform.’” ECF No.

 19 at 14 (bold emphasis in original). Mtivity responds that Office Depot’s critiques

 of its complaint raise issues of fact that should not be decided on a motion to

 dismiss. ECF No. 18 at 19 (collecting cases in support of the proposition that “the

 issue of whether a trade secret exists is a question of fact”).

 A.    Mtivity has Pled the Existence of a “Trade Secret”




                                            20
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 21 of 25 PageID #: 176




       As a preliminary matter, the Court finds that Mtivity has adequately alleged

 that its software is a “trade secret.” Although the Second Circuit has not created a

 definitive test for what constitutes a trade secret under the DTSA, courts in the

 circuit have looked to a non-exclusive list of factors used to identify trade secrets

 under similar state laws. see Iacovacci v. Brevet Holdings, LLC, 437 F. Supp. 3d

 367, 380 (S.D.N.Y. 2020) (noting that New York law on trade secrets is

 “fundamentally the same” as the DTSA). Those non-exclusive factors are:

       (1) the extent to which the information is known outside of [the] business;
       (2) the extent to which it is known by employees and others involved in [the]
       business; (3) the extent of measures taken by [the business] to guard the
       secrecy of the information; (4) the value of the information to [the business]
       and to [its] competitors; (5) the amount of effort or money expended by [the
       business] in developing the information; (6) the ease or difficulty with which
       the information could be properly acquired or duplicated by others.
       Integrated Cash Mgmt. Servs., Inc. v. Digital Transactions, Inc., 920 F.2d
       171, 173 (2d Cir. 1990).
 Mtivity’s complaint does not speak to all of these factors, but it does mention that

 the company spent over $18 million and 18 years of labor on research and

 development, which is sufficient to place the fourth and fifth factors in its column.

 ECF No. 13 at 2. Moreover, the Court’s review of the judicially noticeable

 Agreement, which contains a lengthy confidentiality clause explicitly designed to

 survive termination, suggests that Mtivity takes measures to preserve the secrecy

 of its information. ECF No. 17, Ex. 2 at 10-11; see also Syntel Sterling Best Shores

 Mauritius, Ltd. v. Trizetto Grp, Inc., 15-CV-211 (LGS) (RLE), 2016 WL 5338550,



                                           21
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 22 of 25 PageID #: 177




 at *6 (S.D.N.Y. Sept. 23, 2016) (deeming allegation that “defendants. . .have taken

 reasonable measures to keep the information secret by making those who use it

 subject to confidentiality provisions and limitations” sufficient in context of DTSA

 claim). These facts and allegations, in conjunction with Mtivity’s generic assertion

 that it “closely guards” its proprietary software, establish that the software contains

 or is itself a “trade secret” for purposes of the instant motion to dismiss. See ECF

 No. 13 at 2.

 B.    Mtivity’s DTSA Claim is Sufficiently Specific

       Mtivity has also adequately pled the remaining elements of a DTSA

 violation. Office Depot’s argument to the contrary appears to rest on the premise

 that DTSA claims are subject to heightened pleading standards, but several district

 courts that have held that “there is no heightened pleading standard for claims

 brought under the DTSA.” See, e.g., Iacovacci, 437 F. Supp. 3d, at 380 (quoting

 Tesla Wall Sys., LLC v. Related Cos. LLP, No. 17-CV-5966 (JSR), 2017 WL

 6507110, at *10 (S.D.N.Y. Dec. 18, 2017)); Chubb Ina Holdings, Inc. v. Chang,

 No. 16 Civ. 2354 (BRM) (DEA), 2017 WL 499682, at *10 (D.N.J. Feb. 7, 2017);

 Cf. ECF No. 19 at 12 (arguing that “Mtivity’s alleged Trade Secret Claim does not

 meet the heightened pleading requirements of the DTSA”). Absent some argument

 from Office Depot, the Court declines to impose a heightened pleading standard on

 DTSA claims. Rather, the Court must allow Mtivity’s claim to proceed so long as



                                           22
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 23 of 25 PageID #: 178




 it is “pled with sufficient specificity to inform [Office Depot] of what [it] has

 misappropriated.” Medidata Sol, Inc. v. Veeva Sys., Inc., 17 Civ. 589 (LGS), 2018

 WL 6173349, at *3 (S.D.N.Y. Nov. 26, 2018).

       Mtivity’s complaint satisfies this lesser standard. The complaint states that

 Office Depot gave Mtivity’s competitor access to proprietary software, thereby

 allowing that competitor to “access. . . Mtivity’s application[,]. . .view almost

 every page of Mtivity’s application and . . .access Mtivity’s data.” ECF No. 13 at

 3. Thus, the complaint makes clear that the trade secret infringed is the structure

 and design of Mtivity’s program, as well as the structure of its servers and the data

 they contain. Despite its occasionally vague language, the complaint is sufficient to

 put Office Depot on notice that it is alleged to have permitted the unauthorized

 inspection of proprietary software that Mtivity considers a “trade secret.”

 C.    Remedy

       Finally, Office Depot argues that Mtivity has failed to allege damages

 recoverable under the DTSA. The DTSA empowers the Court to enter an

 injunction to prevent further misappropriation of a trade secret and to award

 damages for “actual loss caused by misappropriation of the trade secret,” “unjust

 enrichment caused by the misappropriation that is not addressed in computing the

 damages for actual loss” or, “in lieu of other damages[,]. . . a reasonable royalty for

 the. . .unauthorized disclosure or use.” 18 U.S.C. § 1836(b)(3)(B); see also Chadha



                                           23
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 24 of 25 PageID #: 179




 v. Chadha, 16-CV-3739 (ENV) (AKT), 2020 WL 1031385, at *7 (E.D.N.Y. Mar.

 2, 2020) adopted by 2020 WL 5228812. It does not, however, provide for the type

 of damages Mtivity seeks, i.e. “damages based on the cost to create the application,

 the cost for data migration and employee costs.” ECF No. 18 at 20. Because these

 types of damages are not explicitly covered by the statute, and it is unclear how the

 alleged improper disclosure caused Mtivity to incur them, Mtivity has failed to

 plead a cognizable harm.

       Nonetheless, the Court will not order dismissal with prejudice based on a

 potentially corrigible pleading defect. The “question whether a plaintiff has stated

 a claim turns not on whether he has asked for the proper remedy but whether he is

 entitled to any remedy.” Campagnolo S.R.L., 07 CIV 3610, 2008 WL 1007634, at

 *3; see also West Side GI, LLC, 793 F. App’x, at 28 (dismissing without prejudice

 in DTSA case where dismissal was based on the plaintiff’s “failure to plead a

 necessary element of the claim or to provide necessary details to support a claim”).




                                          24
Case 1:19-cv-05094-FB-RML Document 21 Filed 03/16/21 Page 25 of 25 PageID #: 180




                                CONCLUSION
       Office Depot’s motion is DENIED as to Mtivity’s quantum meruit claim but

 GRANTED as to all other claims. Count I of Mtvity’s complaint is DISMISSED

 WITH PREJUDICE, and Counts III, IV and V are DISMISSED WITHOUT

 PREJUDICE.

       SO ORDERED.



                                           _/S/ Frederic Block__________
                                           FREDERIC BLOCK
                                           Senior United States District Judge




 Brooklyn, New York
 March 16, 2021




                                      25
